OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this Court on February 16, 1982 and maintained an office for the practice of law in Buffalo until he was suspended on December 23, 1994 *119pursuant to 22 NYCRR 1022.19 (f) as an immediate threat to the public interest, based on his failure to respond to a judicial subpoena issued in connection with the Grievance Committee’s investigation of an unrelated matter.
The Grievance Committee had previously filed a petition and supplemental petition containing five charges of professional misconduct. Respondent submitted an answer and a Referee was appointed to make findings on the issues of fact raised by those pleadings. Petitioner now moves to confirm the report filed by the Referee.
The Referee found that respondent neglected legal matters, misrepresented the status of a matter to a client, and failed to carry out a contract of employment. We confirm those findings and conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility, effective September 1, 1990:
DR 1-102 (A) (4) (22 NYCRR 1200.3 [a] [4])—by engaging in conduct involving misrepresentation;
DR 6-101 (A) (3) (22 NYCRR 1200.30 [a] [3])—by neglecting a legal matter entrusted to him; and
DR 7-101 (A) (2) (22 NYCRR 1200.32 [a] [2])—by failing to carry out a contract of employment.
We have considered the matters in mitigation offered by respondent and conclude that he should be suspended for six months from the date of the order entered herein and until further order of this Court.
Pine, J. P., Lawton, Balio, Davis and Boehm, JJ., concur.
Order of suspension entered.